J-S12001-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: Z.J., A MINOR     :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: J.C., FATHER               :
                                       :
                                       :
                                       :
                                       :
                                       :   No. 2400 EDA 2021

             Appeal from the Order Entered October 27, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-DP-0000518-2016

 IN THE INTEREST OF: Z.Z.A.J., A       :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: J.C., FATHER               :
                                       :
                                       :
                                       :
                                       :   No. 2401 EDA 2021

            Appeal from the Decree Entered October 27, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000105-2021

 IN THE INTEREST OF: Z.J., A MINOR     :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: J.C., FATHER               :
                                       :
                                       :
                                       :
                                       :
                                       :   No. 2402 EDA 2021

             Appeal from the Order Entered October 29, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-DP-0000522-2016

 IN THE INTEREST OF: Z.Z.Z.J., A       :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
J-S12001-22


                                       :
                                       :
 APPEAL OF: J.C., FATHER               :
                                       :
                                       :
                                       :
                                       :   No. 2403 EDA 2021

            Appeal from the Decree Entered October 27, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000501-2021

 IN THE INTEREST OF: Z.J., A MINOR     :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: J.C., FATHER               :
                                       :
                                       :
                                       :
                                       :
                                       :   No. 2404 EDA 2021

             Appeal from the Order Entered October 27, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-DP-0000521-2016

 IN THE INTEREST OF: Z.A.-S.J., A      :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: J.C., FATHER               :
                                       :
                                       :
                                       :
                                       :   No. 2405 EDA 2021

            Appeal from the Decree Entered October 27, 2021
 In the Court of Common Pleas of Philadelphia County Juvenile Division at
                     No(s): CP-51-AP-0000502-2021


BEFORE: BENDER, P.J.E., BOWES, J., and DUBOW, J.

MEMORANDUM BY BENDER, P.J.E.:                        FILED JUNE 6, 2022




                                    -2-
J-S12001-22



        J.C. (Father) appeals from the decrees entered on October 27, 2021,

which granted the petitions filed by the Philadelphia Department of Human

Services (DHS), to involuntarily terminate his parental rights to his minor

children, Z.Z.Z.J. (Child 1), born in April of 2011, Z.A.-S.J. (Child 2), born in

November of 2008, and Z.Z.A.J. (Child 3), born in July of 2007, (collectively

Children). Father also appeals from the orders that changed the goals for

Children to adoption.1 Additionally, Father’s counsel has filed a petition to

withdraw and a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). Upon review,

we grant counsel’s petition to withdraw and affirm the termination decrees

and the goal change orders.

        The Anders brief filed by Father’s counsel contains a summary of the

factual and procedural history of this matter as follows:

              The family became known to DHS on 12/24/15 after a
        General Protective Services Report (GPS) of medical neglect for
        one of the [C]hildren. The report was determined to be valid.
        Thereafter, DHS was unable to meet with the Mother[2] and the
        [C]hildren and could not access the family home. On 2/3/16,
        another GPS Report was received about another [C]hild
        experiencing academic difficulties in the first grade and missing
        school. This report was validated. On 3/3/16, DHS filed a Motion
        to Compel Cooperation which was granted, and an Order was
        entered requiring the Mother to permit DHS to enter the home
        and that the [C]hildren appear for the next court date. On
____________________________________________


1 In the captions above, each child is also identified by the initials Z.J. Due to
this confusion, we identify each Child, as did the trial court, using the terms
Child 1, Child 2 and Child 3.

2   Mother is not a party to this appeal.

                                           -3-
J-S12001-22


     4/11/16, DHS filed an Urgent Dependency Petition for all three
     [C]hildren. The Petition for one [C]hild was discharged but two of
     the [C]hildren were adjudicated dependent. On 4/18/16, an Order
     of Protective Custody (OPC) was obtained for two of the [C]hildren
     and they were placed with the Maternal Cousin. On 8/1/16, the
     two [C]hildren were reunified with the Mother with DHS
     supervision in the home.        The Dependency Petitions were
     discharged. On 2/1/18, the family was back in court for truancy
     after the School District of Philadelphia filed Petitions for two of
     the [C]hildren who had been missing excessive days of school.
     The [c]ourt ordered the [C]hildren to attend school and also
     ordered DHS to file Dependency Petitions.              On 3/23/18,
     allegations were received that the Appellant (Father) had suffered
     a traumatic brain injury and that Mother was using the
     Supplemental Security Income (SSI) benefits to buy drugs. The
     [C]hildren were also still truant. On 3/26/18, pursuant to the
     court order Dependency Petitions were filed for the two truant
     [C]hildren. On 4/6/18, the two truant [C]hildren were adjudicated
     dependent. DHS supervision was implemented in the home. After
     a successful period of supervision, on 11/2/18, the [c]ourt
     terminated supervision of the two truant [C]hildren. On 3/6/19,
     a Child Protective Services (CPS) Report was received regarding
     the third [C]hild who was diagnosed with Obstructive Sleep
     Apnea. There were allegations that the Mother had failed to obtain
     medical treatment for the [C]hild. This report was indicated, and
     Mother was identified as the perpetrator of abuse. In response to
     the indicated report DHS filed another Urgent Petition.
     Subsequently, DHS learned that the other two [C]hildren were still
     truant from school. On 4/12/19, the [c]ourt adjudicated the third
     [C]hild dependent and awarded Temporary Legal Custody (TLC)
     to the Maternal Grandmother with DHS supervision in the home.
     After the adjudication of the third [C]hild, DHS learned that
     Mother was about to be evicted from her home and the two truant
     [C]hildren had been moved into the Maternal Cousin’s home.
     When DHS visited the Maternal Cousin’s home[,] it was learned
     that Mother had been leaving the [C]hildren home alone with no
     supervision. Another Urgent Petition was filed for the two truant
     [C]hildren on 6/26/19[,] and at the Adjudicatory Hearing on
     7/19/19 the two [C]hildren were adjudicated dependent. Father
     failed to attend this adjudicatory hearing. On 8/8/19 at a
     permanency review hearing, the [C]hildren were ordered to
     remain as committed and placed. The [c]ourt ordered the referral
     of the Appellant Father to the Clinical Evaluation Unit (CEU) for a
     forthwith drug screen and three random screens prior to the next

                                    -4-
J-S12001-22


     court date. Once again Father did not attend the hearing.
     Visitation was ordered for the Father should he avail himself to
     DHS. On 10/3/19, a Single Case Plan (SCP) meeting was held.
     The objectives set forth for the Father were to maintain contact
     with the Community Umbrella Agency (CUA), attend CEU for drug
     screens and an assessment, attend parenting classes, [and]
     participate in supervised visitation. Father did not attend the
     meeting. On 12/13/19, at the permanency review hearing, it was
     announced that Mother had not been compliant and that she
     planned to sign voluntary relinquishments of her parental rights.
     Father failed to attend this hearing as well and the [c]ourt
     continued to order the implementation of his objectives. At the
     next hearing on 3/6/20, the [c]ourt found that the Father was still
     non-compliant with his objectives. At the next permanency review
     hearing, Father once again failed to appear, although the [c]ourt
     did find that the Father was minimally compliant.           At this
     hearing[,] the [c]ourt ordered a dual diagnosis assessment for the
     Father and also ordered an Achieving Reunification Center (ARC)
     referral so that Father could receive necessary services. There
     was a revised SCP on 10/14/20[,] and once again Father failed to
     participate in the SCP meeting.       At that point, one of the
     [C]hildren’s goals [was] changed to adoption while the other two
     [C]hildren’s goals were changed to Permanent Legal Custody
     (PLC). On 1/8/21, a permanency review hearing was held
     virtually due to the Covid pandemic and once again Father failed
     to appea[r]. He was once again found to be minimally compliant
     with his objectives and once again the objectives were court
     ordered. On 2/24/21, DHS filed a Petition To Terminate Father’s
     Parental Rights as to one child only. Another permanency review
     hearing was held virtually on 4/28/21 and Father failed to appear.
     On 7/21/21, another permanency review hearing was held and
     this time the Father appeared. The [c]ourt found that there was
     no compliance by the Father with his objectives and that there
     was no progress by the Father in alleviating the circumstances
     that necessitated the placement of his [C]hildren. Father’s SCP
     objectives were once again court ordered. On 9/3/21, there
     having been no compliance by the Father, DHS filed Petitions to
     Terminate Father’s Parental Rights as to the two remaining
     [C]hildren. The Goal Change/Termination trial was held on
     10/27/21 and Father failed to attend. After hearing evidence in
     the case, the [c]ourt found that there was clear and convincing
     evidence to involuntarily terminate the Father’s parental rights as
     to all three [C]hildren under 2511(a)(1), (2) and 2511(b) and to
     change their permanency goals to adoption pursuant to 42 Pa.C.S.

                                    -5-
J-S12001-22


     [§] 6351.     Predecessor Counsel filed timely appeals and
     [Pa.R.A.P.] 1925(b) Statements challenging the change of the
     permanency goals to adoption. Predecessor Counsel was then
     granted leave to withdraw and on 12/14/21 this counsel was
     appointed to represent Appellant Father on appeal.

             At the Goal Change/Termination trial Salenai Brasswell,
     Case Manager for CUA 7 Turning Points for Children, testified that
     one [C]hild had become involved due to a CPS Report on 3/19/19
     as a result of inadequate attention to the [C]hild’s needs:
     healthcare and hygiene; and because of a lack of parenting skills.
     The [C]hild had an issue with her tonsils. The [C]hild was
     adjudicated on 4/12/19 and TLC was granted to the Maternal
     Grandmother. The other two [C]hildren had become known to
     DHS in 2016 and in 2019 they came into care amidst allegations
     of domestic violence in the home and inadequate attention to their
     basic needs: education and healthcare. On 7/19/19, these two
     [C]hildren were adjudicated dependent. All of the [C]hildren had
     remained in care since [their] adjudications. A Single Case Plan
     was developed for the family. Father’s objectives were to keep in
     contact with the CUA Case Manager weekly, to attend CEU for
     random screens, to attend ARC for parenting and housing and to
     participate in supervised visitation.     CUA communicated the
     objectives to the Father in person. Father never completed any
     of his objectives, although for a brief period he was at an in[-
     ]patient program. Ms. Braswell rated Father’s compliance with his
     Single Case Plan objectives as minimal and his progress towards
     alleviating the circumstances that brought his [C]hildren into care
     as none. Ms. Braswell also opined that while there was a bond
     between the Father and his [C]hildren due to his sporadic visits
     with them, the bond was not a parental bond. None of the
     [C]hildren looked to the Father for their daily physical, medical or
     emotional needs, rather they looked to the resource parent to
     fulfill their needs. Ms. Braswell further opined that it would not
     cause the [C]hildren irreparable harm to terminate the Father’s
     parental rights and that it would be in all of the [C]hildren’s best
     interests to free the [C]hildren for adoption[.]

           On cross-examination, Father’s counsel brought out that
     Father had been visiting sporadically and that he would still be
     able to see the [C]hildren after termination of his parental rights
     and adoption[.]




                                    -6-
J-S12001-22


           During the trial Judge Fernandes specifically inquired of the
     Child Advocate TPR [(Termination of Parental Rights)] Counsel
     about whether she had met with the [C]hildren, who were 13, 12
     and 10, and what needed to be reported. The Child Advocate
     indicated that she had met with the [C]hildren twice, that the
     [C]hildren stated that they all wanted to remain where they were,
     and that if they couldn’t go home to the parents, they were happy
     to be adopted. The [C]hildren also reported that they did want
     to continue to visit with their parents and that they did want to
     continue with phone contact[.]

           The testimony of the CUA Case Manager Braswell
     constituted the proof from which Judge Fernandes reached his
     conclusions. No other witnesses were presented by DHS or the
     parents. Father did not appear at the hearing and Father’s counsel
     presented no evidence. At the conclusion of the case, Judge
     Fernandes ruled that there was clear and convincing evidence to
     terminate the Father’s parental rights under Sections 2511(a)(1)
     and (2) and 2511(b) and that it was in the best interests of all
     three [C]hildren to change the goals to adoption. The [c]ourt cited
     that while there was a bond with the Father it was not a parental
     bond and that there would be no irreparable harm to the
     [C]hildren by terminating the Father's parental rights[.]

Anders brief at 9-14 (citations to the record omitted).

     Initially, as noted above, Father’s counsel filed an Anders brief and a

petition to withdraw. Before reaching the merits of Father’s appeal, we must

first address counsel’s request to withdraw. See Commonwealth v. Rojas,

874 A.2d 638, 639 (Pa. Super. 2005) (“‘When faced with a purported Anders

brief, this Court may not review the merits of the underlying issues without

first passing on the request to withdraw.’”) (quoting Commonwealth v.

Smith, 700 A.2d 1301, 1303 (Pa. Super. 1997)). “In In re V.E., … 611 A.2d

1267 ([Pa. Super.] 1992), this Court extended the Anders principles to




                                    -7-
J-S12001-22


appeals involving the termination of parental rights.” In re X.J., 105 A.3d 1,

3 (Pa. Super. 2014). To withdraw pursuant to Anders, counsel must:

      1) petition the court for leave to withdraw stating that, after
      making a conscientious examination of the record, counsel has
      determined that the appeal would be frivolous; 2) furnish a copy
      of the [Anders] brief to the [appellant]; and 3) advise the
      [appellant] that he or she has the right to retain private counsel
      or raise additional arguments that the [appellant] deems worthy
      of the court’s attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc) (citing Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa. Super.

2009)). With respect to the third requirement of Anders, that counsel inform

the appellant of his or her rights in light of counsel’s withdrawal, this Court

has held that counsel must “attach to their petition to withdraw a copy of the

letter sent to their client advising him or her of their rights.” Commonwealth

v. Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).

      Additionally, an   Anders    brief   must   comply   with the   following

requirements:

      (1) provide a summary of the procedural history and facts, with
      citations to the record;

      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;

      (3) set forth counsel’s conclusion that the appeal is frivolous; and

      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.


                                     -8-
J-S12001-22


      In the instant matter, counsel has filed a petition to withdraw, certifying

that he has reviewed the case and determined that Father’s appeal is wholly

frivolous. Counsel also has filed a brief that includes a summary of the history

and facts of the case, issues raised by Father, and counsel’s assessment of

why those issues are frivolous, with citations to relevant legal authority.

Attached to his petition to withdraw, counsel has included a copy of his letter

to Father, advising him that he may obtain new counsel or raise additional

issues pro se.    Accordingly, counsel has substantially complied with the

requirements of Anders and Santiago. See Commonwealth v. Reid, 117

A.3d 777, 781 (Pa. Super. 2015) (observing that substantial compliance with

the Anders requirements is sufficient). We, therefore, may proceed to review

the issues outlined in the Anders brief. In addition, we must “conduct an

independent review of the record to discern if there are any additional, non-

frivolous issues overlooked by counsel.” Commonwealth v. Flowers, 113

A.3d 1246, 1250 (Pa. Super. 2015) (footnote omitted).

      Counsel’s Anders brief lists the following in the section entitled

Statement of Questions Involved:

         1. Is there anything in the record that might arguably support
            the appeal that obviates a conclusion that the appeal is
            frivolous and that would support the Father’s contention
            that it would not be in the best interests of his [C]hildren to
            change the permanency goals to adoption or to terminate
            his parental rights under the Adoption Act?

         2. Whether the trial court abused its discretion when it
            changed the permanency goals to adoption in the absence
            of clear and convincing evidence that reunification is not

                                      -9-
J-S12001-22


            viable and that adoption would best serve the [C]hildren’s
            needs and welfare?

         3. Whether the trial court abused its discretion by involuntarily
            terminating the Father’s parental rights under Sections
            2511(a)(1), (2) and 2511(b)?

         4. Whether the trial court abused its discretion by failing to
            sufficiently inquire about the [C]hildren’s desire to maintain
            an ongoing legal relationship with the Father and to ensure
            that the [C]hildren understood the termination of Father’s
            parental rights and wanted to be adopted?

Anders brief at 7-8.

      We begin with Father’s claim that the goal for Children should not have

been changed to adoption in that this change “was not in the best interest for

[Children’s] intellectual, moral and spiritual well[-]being.” Id. at 22. Father

also contends that he was making progress toward alleviating some of the

conditions necessitating Children’s placement and that he has a bond with

Children.

      In addressing this issue, we are guided by the following:

      In cases involving a court’s order changing the placement goal …
      to adoption, our standard of review is abuse of discretion. In re
      N.C., 909 A.2d 818, 822 (Pa. Super. 2006). To hold that the trial
      court abused its discretion, we must determine its judgment was
      “manifestly unreasonable,” that the court disregarded the law, or
      that its action was “a result of partiality, prejudice, bias or ill will.”
      Id. (quoting In re G.P.-R., 851 A.2d 967, 973 (Pa. Super. 2004)).
      While this Court is bound by the facts determined in the trial court,
      we are not tied to the court’s inferences, deductions and
      conclusions; we have a “responsibility to ensure that the record
      represents a comprehensive inquiry and that the hearing judge
      has applied the appropriate legal principles to that record.” In re
      A.K., 906 A.2d 596, 599 (Pa. Super. 2006). Therefore, our scope
      of review is broad. Id.


                                       - 10 -
J-S12001-22


In re S.B., 943 A.2d 973, 977 (Pa. Super. 2008).

      Furthermore, this Court has stated:

             Placement of and custody issues pertaining to dependent
      children are controlled by the Juvenile Act[, 42 Pa.C.S. §§ 6301-
      65], which was amended in 1998 to conform to the federal
      Adoption and Safe Families Act (“ASFA”). The policy underlying
      these statutes is to prevent children from languishing indefinitely
      in foster care, with its inherent lack of permanency, normalcy, and
      long-term parental commitment. Consistent with this underlying
      policy, the 1998 amendments to the Juvenile Act, as required by
      the ASFA, place the focus of dependency proceedings, including
      change of goal proceedings, on the child. Safety, permanency,
      and well-being of the child must take precedence over all other
      considerations, including the rights of the parents.

In re N.C., 909 A.2d 818, 823 (Pa. Super. 2006) (citations and footnotes

omitted; emphasis in original).

      Pursuant to section 6351(f) of the Juvenile Act, when considering a

petition for goal change for a dependent child, the juvenile court is to consider,

inter alia: (1) the continuing necessity for and appropriateness of the

placement; (2) the extent of compliance with the family service plan; (3) the

extent of progress made towards alleviating the circumstances which

necessitated the original placement; (4) the appropriateness and feasibility of

the current placement goal for the children; and (5) a likely date by which the

goal for the child might be achieved. In re S.B., 943 A.2d at 977. The best

interests of the child, and not the interests of the parent, must guide the trial

court. Id. at 978. As this Court has held, “a child’s life simply cannot be put

on hold in the hope that the parent will summon the ability to handle the




                                     - 11 -
J-S12001-22


responsibilities of parenting.” In re N.C., 909 A.2d at 824 (quoting In re

Adoption of M.E.P., 825 A.2d 1266, 1276 (Pa. Super. 2003)).

      The trial court’s opinion provides the following factual determinations

and reasoning in response to Father’s argument concerning the goal change

for Children to adoption:

      Father’s SCP objectives throughout the life of the case included:
      complying with court orders, contacting CUA on a weekly basis,
      attend[ing] CEU for random drug screens, attend[ing] ARC for
      parenting and housing programs, and participat[ing] in visitation.
      Father was aware of his objectives, having been informed of them
      by the CUA Case Manager in person. Father did not maintain
      consistent contact with the CUA Case Manager throughout the life
      of the case. The CUA Case Manager referred Father for a dual
      diagnosis assessment; Father did not complete the assessment.
      The CUA Case Manager consistently sent Father to complete
      random drug screens at the CEU; Father did not complete any
      random screens. Father claimed to be involved in a drug and
      alcohol treatment program at the hearing prior the TPR trial, but
      the CUA Case Manager never received any documentation of a
      treatment plan or confirmation of his enrollment. The CUA Case
      Manager referred Father to ARC for housing and parenting
      programs; Father did not complete either program. The CUA Case
      Manager did not have information as to whether Father currently
      has safe and stable housing. Father’s visits never graduated past
      supervised at the agency. Father also did not consistently attend
      visits throughout the life of the case. Father attended a visit on
      October 6 but had not been complying with confirming Wednesday
      visits on Mondays as required. The CUA Case Manager reported
      that Children become upset when they do not have visits with their
      parents and that this disrupts their daily lives. Father’s visits were
      consistent in August 2021, but in September 2021 Father became
      inconsistent again. The CUA Case Manager testified that Child 2
      and [Child] 3 share a bond with Father, but it is not a parental
      bond. The CUA Case Manager testified that it was in all three
      Children’s best interest to be released for adoption. Reasonable
      efforts were made to assist Father with his SCP objectives.
      However, after thirty-one months, there had been no progress in
      alleviating the circumstances necessitating Children’s removal
      from Father’s care.       The record established by clear and

                                     - 12 -
J-S12001-22


      convincing evidence that the court’s change of permanency goal
      from reunification to adoption was proper.

Trial Court Opinion (TCO), 1/14/2022, at 21-22 (citations to the record

omitted). Our review of the record reveals that it supports the trial court’s

conclusion that changing the goals for Children to adoption would best serve

their needs and welfare. Thus, Father is not entitled to any relief as to the

change of goal to adoption.

      We next address Father’s issue concerning the termination of his

parental rights. We review such an order in accordance with the following

standard:

            When reviewing an appeal from a decree terminating
      parental rights, we are limited to determining whether the
      decision of the trial court is supported by competent evidence.
      Absent an abuse of discretion, an error of law, or insufficient
      evidentiary support for the trial court’s decision, the decree must
      stand. Where a trial court has granted a petition to involuntarily
      terminate parental rights, this Court must accord the hearing
      judge’s decision the same deference that we would give to a jury
      verdict. We must employ a broad, comprehensive review of the
      record in order to determine whether the trial court’s decision is
      supported by competent evidence.

In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009) (quoting In re S.H., 879

A.2d 802, 805 (Pa. Super. 2005)). Moreover, we have explained that:

      The standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

The trial court is free to believe all, part, or none of the evidence presented



                                    - 13 -
J-S12001-22


and is likewise free to make all credibility determinations and resolve conflicts

in the evidence.   In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004).           If

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result. In re Adoption of T.B.B.,

835 A.2d 387, 394 (Pa. Super. 2003).

      We are guided further by the following: Termination of parental rights

is governed by Section 2511 of the Adoption Act, which requires a bifurcated

analysis.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S. § 2511,

other citations omitted). The burden is upon the petitioner to prove by clear

and convincing evidence that the asserted grounds for seeking the termination

of parental rights are valid. R.N.J., 985 A.2d at 276.

      With regard to Section 2511(b), we direct our analysis to the facts

relating to that section. This Court has explained that:




                                     - 14 -
J-S12001-22


      Subsection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. In In re C.M.S., 884
      A.2d 1284, 1287 (Pa. Super. 2005), this Court stated, “Intangibles
      such as love, comfort, security, and stability are involved in the
      inquiry into the needs and welfare of the child.” In addition, we
      instructed that the trial court must also discern the nature and
      status of the parent-child bond, with utmost attention to the effect
      on the child of permanently severing that bond. Id. However, in
      cases where there is no evidence of a bond between a parent and
      child, it is reasonable to infer that no bond exists. In re K.Z.S.,
      946 A.2d 753, 762-63 (Pa. Super. 2008). Accordingly, the extent
      of the bond-effect analysis necessarily depends on the
      circumstances of the particular case. Id. at 763.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      As noted above in its opinion, the trial court terminated Father’s parental

rights pursuant to section 2511(a)(1), (2) and (b). We need only agree with

the trial court as to any one subsection of section 2511(a), as well as section

2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super.

2004) (en banc). Here, we analyze the court’s decision to terminate under

sections 2511(a)(2) and (b), which provide as follows:


      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                     ***

      (2) The repeated and continued incapacity, abuse, neglect or
      refusal of the parent has caused the child to be without essential
      parental care, control or subsistence necessary for his physical or
      mental well-being and the conditions and causes of the incapacity,
      abuse, neglect or refusal cannot or will not be remedied by the
      parent.

                                     ***


                                     - 15 -
J-S12001-22



      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent.

23 Pa.C.S. § 2511(a)(2), (b).

      We first address whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to section 2511(a)(2).

      In order to terminate parental rights pursuant to 23 Pa.C.S.[] §
      2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (citations

omitted).

      Father contends that he is “trying his best to cure the conditions that

led to the placement of his [C]hildren and that he would someday become a

good parent.”    Anders brief at 24.   He further argues that he is working

toward completing his objectives and that he has a bond with Children. Father



                                    - 16 -
J-S12001-22


also complains that no services were provided relating to his brain injury. In

response to Father’s arguments relating to section 2511(a)(2), the trial court

explained its findings and conclusions in a discussion similar to its goal change

reasoning, stating:

      Children have been involved with DHS on multiple occasions, but
      the most recent set of dependency issues began in 2019. Child 3
      has been continuously in DHS since April 2019. Child 1 and 2
      have been continuously in DHS care since July 2019. Children
      were adjudicated dependent and committed to the care of DHS
      due to inadequate attention to Children’s basic, medical, and
      hygiene needs, as well as educational and domestic violence
      concerns. Father’s SCP objectives throughout the life of the case
      included: complying with court orders, contacting CUA on a
      weekly basis, attend[ing] CEU for random drug screens,
      attend[ing] ARC for parenting and housing programs, and
      participat[ing] in visitation. Father was aware of his objectives,
      having been informed of them by the CUA Case Manager in
      person. Father did not maintain consistent contact with the CUA
      Case Manager throughout the life of the case. The CUA Case
      Manager referred Father for a dual diagnosis assessment; Father
      did not complete the assessment. The CUA Case Manager
      consistently sent Father to complete random drug screens at the
      CEU; Father did not complete any random screens. Father
      claimed to be involved in a drug and alcohol treatment program
      at the hearing prior [to] the TPR trial, but the CUA Case Manager
      never received any documentation of a treatment plan or
      confirmation of his enrollment. The CUA Case Manager referred
      Father to ARC for housing and parenting programs, [but] Father
      did not complete either program. The CUA Case Manager did not
      have information as to whether Father currently has safe and
      stable housing. Father’s visits never graduated past supervised
      at the agency. Father also did not consistently attend visits
      throughout the life of the case. Father attended a visit on October
      6 but had not been complying with confirming Wednesday visits
      on Mondays as required. The CUA Case Manager reported that
      Children become upset when they do not have visits with their
      parents and that this disrupts their daily lives. Father’s visits were
      consistent in August 2021, but in September 2021 Father became
      inconsistent again. The CUA Case Manager testified that Child 2
      and 3 share a bond with Father, but it is not a parental bond.

                                     - 17 -
J-S12001-22


      Children do not turn to Father for their daily medical or emotional
      needs. Children also do not turn to Father for safety and stability,
      care or comfort.

      The CUA Case Manager reported Father was minimally compliant
      with his SCP objectives and no progress had been made to
      alleviating the circumstances necessitating Children’s dependency
      placement. Father attended only one court hearing throughout
      the life of the case[,] … did not attend the TPR hearing to provide
      evidence or testimony and was aware of his SCP objectives.
      Father has had ample opportunity to put himself in a position to
      adequately parent and care for Children, but his repeated and
      continued incapacity has not been mitigated. Father has displayed
      an inability or unwillingness to remedy the causes of his
      incapacity. Father is unable to [meet] Children’s basic needs. The
      testimony of the CUA Case Manager was credible. Father has
      demonstrated an unwillingness to acknowledge or remedy the
      causes of his incapacity to parent in order to provide Children with
      the essential parental care, control, or subsistence necessary for
      their physical and mental well-being. Termination under 23
      Pa.C.S.[] § 2511(a)(2) was proper.

TCO at 14-15 (citation to the record omitted). With regard to section 2511(b),

the trial court explained:

      Children also do not turn to Father for safety and stability, care or
      comfort. Child 3 is involved in autism services and is doing well
      in her kinship home. The CUA Case Manager testified it would not
      do any irreparable harm to terminate Father’s parental rights to
      Child 3. Child 3 looks to her kinship parent to meet all of her
      needs and views [her] as her parent, not Father. The CUA Case
      Manager testified similarly as to Child 2 and [Child] 1, in that it
      would also not cause irreparable harm to them to terminate
      Father’s parental rights. The trial court found that there was a
      bond between Father and Children, but it was not a parental bond.
      The trial court noted that due to the Children being slightly older,
      the court took no issue with Children continuing to have
      supervised contact with Father, but that termination of parental
      rights was still in Children’s best interest. The record establishes
      by clear and convincing evidence that termination would not sever
      an existing and beneficial relationship between Father and
      Children. The trial court’s termination of Father’s parental rights


                                     - 18 -
J-S12001-22


        to Children under 23 Pa.C.S.[] § 2511(b) was proper.

Id. at 20 (citations to the record omitted). Again, after a thorough review of

the record in this matter, we conclude that the trial court did not abuse it

discretion by terminating Father’s parental rights pursuant to section

2511(a)(2) and (b). The testimony provided at the termination/goal change

hearing supports the court’s findings and conclusions as to Children’s needs

and welfare.     Children will not suffer irreparable harm if Father’s parental

rights are terminated.

        Accordingly, our independent review of Father’s claims demonstrates

that they do not entitle him to relief. Moreover, our review of the record does

not reveal any non-frivolous issues overlooked by counsel. See Flowers, 113

A.3d at 1250. Therefore, we grant counsel’s petition to withdraw. We also

affirm the trial court’s decrees terminating Father’s parental rights and the

orders changing Children’s goals to adoption.

        Decrees affirmed. Orders affirmed. Petition to withdraw granted.

        Judge Dubow did not participate in the consideration or decision of this

case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/6/2022

                                      - 19 -